Exhibit 99.1 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Financial Statements As at June 30, 2011 (Unaudited) Ellomay Capital Ltd. and its Subsidiaries Interim Consolidated Financial Statements Contents Page Condensed Consolidated Interim Statements of Financial Position F-3 Condensed Consolidated Interim Statements of Comprehensive Income (Loss) F-4 Condensed Consolidated Interim Statements of Changes in Equity F-5 Condensed Consolidated Interim Statement of Cash Flows F-6 Notes to the Condensed Consolidated Interim Financial Statements F-8 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statement of Financial Position as at June 30 December 31 (Unaudited) (Audited) US$ thousands US$ thousands Assets Cash and cash equivalents Restricted cash Other receivables Assets attributable to discontinued operations 24 Total current assets Advance payments on account of investment - Investments in equity accounted investees - Property, plant and equipment, net Long-term deposits Other assets Total non-current assets Total assets Liabilities Loans and borrowings - Trade payables Accrued expenses and other payables Liabilities attributable to discontinued operations Total current liabilities Finance lease obligation Other long-term liabilities 14 Excess of losses over investment in equity accounted investee - 55 Total non-current liabilities Total liabilities Equity Share capital Share premium Reserves Accumulated deficit ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of the condensed consolidated interim financial statements. /s/ Shlomo Nehama /s/ Ran Fridrich /s/ Kalia Weintraub Chairman of the Board of Directors CEO CFO Date of approval of the financial statements:September 25, 2011 F - 3 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statement of Comprehensive Income (loss) For the six months ended June 30 (Unaudited) (Unaudited) US$ thousands US$ thousands Revenues - Cost of sales - Gross profit - General and administrative expenses Operating loss ) ) Financing income Financing expenses ) ) Financing income (expenses), net ) Share of losses of equity accounted investees ) - Loss before taxes on income from continuing operations ) ) Tax benefit (taxes on income) ) Loss from continuing operations ) ) Profit from discontinued operation - Profit (loss) for the period ) Other comprehensive income (loss): Foreign currency translation differences from foreign operations ) Total other comprehensive profit (loss) ) Total comprehensive income (loss) for the period ) Earnings per share Basic earnings (loss) per share *(0.45 ) *0.8 Diluted earnings (loss) per share *(0.45 ) *0.6 Continuing operations Basic loss per share *(0.45
